WHATLEY, Judge.
M.R. appeals the trial court’s adjudication of delinquency for violating Tampa’s juvenile curfew ordinance. See Tampa, Fla., Code § 14-26(c) (1996). He argues that the ordinance is unconstitutional. We affirm under the authority of this court’s recent decisions in J.P. v. State, 775 So.2d 324 (Fla. 2d DCA 2000), and State v. T.M., 761 So.2d 1140 (Fla. 2d DCA 2000).
We again certify the following questions of great public importance:
WHAT LEVEL OF SCRUTINY MUST A COURT APPLY WHEN REVIEWING THE CONSTITUTIONALITY OF A JUVENILE CURFEW ORDINANCE?
WHETHER THE TAMPA JUVENILE CURFEW ORDINANCE IS CONSTITUTIONAL?
Affirmed.
PARKER, A.C.J., and FULMER, J., Concur.